H An official website of the United States government
     Here's ho you know

               THE UNITED STATES
       r DEP RTME T JUS ICE
       TICE NEWS 07

                                                 Depsrtmont of Justice

                                                  Office of Public Affairs


FOR IMMEDIATE RELEASE                                                                        Saturday, February 27, 2021


   Department of Justice Issues Statement Announcing Decision to Appeal Terkel v.
                                                          CDC
Brian M. Boynton, Acting Assistant Attorney General for the Justice Department s Civil Division, released the follo ing
statement:

"The CDC s eviction moratorium, which Congress extended last December, protects many renters ho cannot make
their monthly payments due to job loss or health care expenses. By preventing people from becoming homeless or
having to move into more-crowded housing, the moratorium helps to slow the spread of COVID-19.

The Department of Justice respectfully disagrees with the February 25 decision of the district court in Terkel v. CDC that
the CDC’s eviction moratorium exceeds Congress' powers under the Commerce Clause and the Necessary and Proper
Clause, and the Department has appealed that decision. The ecision, however, does not extend beyond the particular
 laintiffs in that case, and it does not prohibit the application of the CDC s eviction moratorium to other parties. For
other landlords who rent to covered persons, the CDC’s eviction moratorium remains in effect."


Attachment(s):
Download notice of appeal.odf
Download notice of supplemental authority.pdf

Topic(s):
Coronavirus

Component(s):
Civil Division

                                                                                                Updat d February 27, 2021
